PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Duperon et al.
Application No. 15/731,427
Filed: 8 Jun 2017
For: Thin plate apparatus for removing debris from water
:
:
:
:	DECISION ON PETITION
:
:




This is a decision on the renewed petition under 37 CFR §§ 1.78(c) and 1.78(e), filed November 2, 2021, to accept an unintentionally delayed claim under 35 U.S.C. §§ 119(e) and 120 for the benefit of priority to the prior-filed provisional and nonprovisional applications set forth in the Application Data Sheet (ADS), field March 31, 2021. 

The petitions are GRANTED.

A petition for acceptance of a claim for late priority under 37 CFR §§ 1.78(c) and 1.78(e) is only applicable to those applications filed after the expiration of the period specified in 37 CFR §§ 1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR §§ 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. §§ 120 and 119(e) and 37 CFR §§ 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)        a statement that the entire delay between the date the claim was due                   under 37 CFR §§ 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require 	additional where there is a question whether the delay was unintentional.


All the above requirements having been satisfied, the late claim for benefit of priority under 35 U.S.C. §§ 120 and 119(e) is accepted as being unintentionally delayed.

The granting of the petition to accept the delayed benefit claim to the prior-filed applications under 37 CFR §§ 1.78(c) and 1.78(e) should not be construed as meaning that this application is entitled to the benefit of the filing date of the prior-filed applications.  In order for this application to be entitled to the benefit of the prior-filed applications, all other requirements under 35 U.S.C. §§120 and 119(e) and under 1.78 must be met.  Similarly, the fact that the corrected Filing Receipt accompanying this decision on petition includes the prior-filed applications should not be construed as meaning that applicant is entitled to the claim for benefit of priority to the prior-filed applications noted thereon.  Accordingly, the examiner will, in due course, consider this benefit claim and determine whether the application is entitled to the benefit of the earlier filing date.

A corrected Filing Receipt, which includes the priority claim to the prior-filed applications, accompanies this decision on petition.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

This application is being forwarded to Technology Center Art Unit 1777 for consideration by the examiner of the claim under 35 U.S.C. §§ 119(e) and 120 of the prior-filed provisional and nonprovisional applications. 



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

ATTACHMENT : Corrected Filing Receipt